Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 1 of 30 Page ID #:472




 1     RYAN W. POWERS (California State Bar No. 291784)
       5807 Fayette Street
 2     Los Angeles, California 90042
       Telephone: (801) 750-7926
 3
       Fax: (323) 487-0384
 4     Email: ryan@ryanpowerslaw.com

 5     MIKHAEL BORTZ (admitted pro hac vice)
       4245 N. Knox Avenue
 6     Chicago, Illinois 60641
       Telephone: (800) 608-5407
 7
       Fax: (800) 608-5407
 8     Email: mbortz@bortzlawfirm.com

 9     Attorneys for Defendant
       DANIEL FUENTES, d/b/a LETHAL AMOUNTS
 10
 11
                             UNITED STATES DISTRICT COURT
 12
                           CENTRAL DISTRICT OF CALIFORNIA
 13
 14     LAUREN MOSHI, LLC, a                    Case No.: 2:18-cv-06725-DMG-JPR
        California limited liability company,
 15                                             AMENDED COUNTERCLAIMS,
                        Plaintiff / Counter-    ANSWER AND AFFIRMATIVE
 16                     Defendant,              DEFENSES
 17           v.
 18     DANIEL FUENTES, an individual
 19     doing business as LETHAL
        AMOUNTS,
 20
                        Defendant / Counter-
 21                     Plaintiff

 22           v.

 23
 24                                             1
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 2 of 30 Page ID #:473



        LAUREN MOSHI, LLC, MICHAEL
 1      MOSHI, an individual, and
 2      LAUREN MOSHI, an individual, &
        DOES 1-10, inclusive
 3                    Counter-Defendants.

 4
             Defendant Daniel Fuentes (“Fuentes”), by and through undersigned counsel,
 5
       respectfully submits the following Amended Counterclaim, Answer, and Affirmative
 6

 7     Defenses against Plaintiffs/Counter-Defendants Lauren Moshi, LLC, and Counter-

 8     Defendants Michael Moshi, Lauren Moshi, and Does 1-10 (collectively “Counter-
 9     Defendants”), and in support thereof states as follows:
 10
                                 NATURE OF THE ACTION
 11
             1.     This is an action for trademark infringement under Lanham Act, 15
 12
       U.S.C. § 1114(1), unfair competition and false designation of origin or
 13
 14    sponsorship/endorsement under the Lanham Act, 15 U.S.C. § 1125(a); and trademark

 15    infringement, trademark dilution, unfair competition, and deceptive and unfair trade

 16    practices under California and common law. This matter arises out of Counter-
 17    Defendants’ blatant and repeated unauthorized use of Fuentes’ iconic, distinctive,
 18
       and duly registered trademark (the “LA Logo”). Fuentes is a gay, Chicano, first
 19
       generation American who grew up in Northeast L.A. He is legitimately anti-corporate
 20
       and a member of and advocate for underrepresented, rebellious, and avant-garde
 21

 22    communities. Counter-Defendants have repeatedly infringed upon the intellectual

 23    property rights of outsiders and marginalized communities to make its high-end

 24                                              2
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 3 of 30 Page ID #:474



       Robertson Boulevard clothing brand seem subversive, and “cool” to their high-end
 1
 2     clientele.1 Counter-Defendants’ willful infringement of Fuentes’ LA Logo has

 3     caused irreparable harm to Fuentes’ goodwill and business reputation, as well as

 4     considerable financial losses and hardship.              Due to Counter-Defendants’
 5     infringement and unfair competition, Fuentes brings these claims seeking injunctive
 6
       relief and financial damages.
 7
                             FACTS RELEVANT TO ALL COUNTS
 8
       Lethal Amounts: A Haven for Outsiders and Marginalized Communities
 9
              2.     Since 2010, Fuentes, a proudly out and queer, person-of-color,
 10
 11    independent small business person has been doing business under the name and brand

 12    “Lethal Amounts.” Since 2010, Fuentes has meticulously curated his business
 13    endeavors continuously and exclusively under a distinctive design mark, the “LA
 14
       Logo”. A visual representation of the LA Logo is as follows:
 15

 16
 17
 18
 19
 20           3.     The LA Logo identifies Fuentes’ and Lethal Amounts’ brand of goods
 21
       and services to the consuming public. The LA Logo is registered with the U.S. Patent
 22
 23    1
        See “A Punk Rock Gallery and a Swanky T-Shirt Brand Battle Over the “L.A. Safety Pins”
       Design,” Lamag.com, https://www.lamag.com/citythinkblog/lethal-amounts-lauren-moshi/.
 24                                                  3
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 4 of 30 Page ID #:475



       and Trademark Office as U.S. Trademark Registration Number 4263931 since 2012
 1
 2     for items of clothing in Class 25. Fuentes uses the LA Logo as his and Lethal

 3     Amounts’ visual calling card in all its branding. Fuentes even has the LA Logo

 4     tattooed on his neck. The LA Logo has become synonymous with Fuentes and the
 5     Lethal Amounts brand, a fanciful mark that is now imbued with strong secondary
 6
       meaning throughout the world, and especially in Fuentes’ hometown of Los Angeles.
 7
       Through the investment of time, resources, and incredibly hard work, Fuentes now
 8
       operates a popular and highly-respected brick and mortar store, art gallery, website,
 9

 10    and lifestyle brand. The LA Logo was displayed loud and proud, on grand scale, over

 11    the entrance to the Lethal Amounts retail storefront:

 12

 13
 14
 15

 16
 17
 18
 19
 20
 21

 22
 23
 24                                               4
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 5 of 30 Page ID #:476



              4.     Through Lethal Amounts, Fuentes sells multiple items bearing the LA
 1
 2     Logo. To wit:

 3

 4
 5
 6

 7            5.     Because of Fuentes’ and Lethal Amounts’ long history of participation
 8
       in L.A.’s underground rock n’ roll, queer, and arts scenes, Lethal Amounts as a brand
 9
       is famous for being a repository of unimpeachable counterculture integrity.
 10
       Correspondingly, the LA Logo has become famous in the State of California and
 11
 12    beyond as a source indicator for goods and services originating with Fuentes and/or

 13    Lethal Amounts.

 14           6.     Given this pedigree, Lethal Amounts’ reputation has been founded, in
 15
       part, on a public perception that Lethal Amounts and Fuentes will not “sell out” to
 16
       larger corporate interests. 2 In today’s fashion marketplace, affiliation with artists and
 17
       organizations like Fuentes and Lethal Amounts, who bear such “street credibility,”
 18
       is highly sought-after by retail brands for the cultural cachet and access to the
 19
 20    profitable niche and youth demographics that it offers.

 21

 22
       2
        See “For Outsiders and Outliers, Danny Fuentes’ Gallery is a Place to Call Home,” L.A. Times,
 23    August 28, 2018, http://www.latimes.com/la-et-cm-danny-fuentes-lethal-amounts-gallery-
       20180828-htmlstory.html.
 24                                                   5
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 6 of 30 Page ID #:477



       Lauren Moshi: A High-End Poseur Line for Hollywood Starlets
 1
 2           7.     In stark contrast to Fuentes and his Lethal Amounts brand, Counter-

 3     Defendants own and operate a luxury t-shirt and sweatshirt company based in L.A

 4     selling under the brand name “Lauren Moshi.” Counter-Defendants have a retail
 5     location on Robertson Boulevard in L.A., another in Malibu, and their products are
 6
       sold and distributed by third party distributors and retailers all over the country, and
 7
       in high-end department stores and specialty boutiques worldwide. It is important to
 8
       emphasize that Moshi’s business model is based upon co-opting and homogenizing
 9

 10    subversive imagery onto t-shirts and sweatshirts to sell at an ultra-high markup to the

 11    extremely wealthy.3 Part of the appeal of Moshi’s products is that, by appropriating

 12    imagery that is typically associated with outsiders and marginalized communities, its
 13
       high-end customers get to feel an exhilarating thrill that they too can partake in “cool”
 14
       and transgressive punk rock culture. Moshi has already been sued by Latino
 15
       photographer Estevan Oriol for stealing one of his photographs to reproduce on
 16
       Moshi’s clothing. See Composite Exhibit A hereto, and footnote 1, supra. Lauren
 17
 18    Moshi is a brand that tries to emulate the “street credibility” and subversive

 19    “coolness” of an operation like Lethal Amounts. At the same time, Moshi does deals
 20
 21

 22
       3
         See “Meet The Coachella-Worthy Label That Calls Emma Roberts, Alessandra Ambrosio &
 23    Selena Gomez Fans,” Stylecaster.com, http://stylecaster.com/lauren-moshi-emma-roberts-
       alessandra-ambrosio-selena-gomez-celebrity-fashion/.
 24                                                 6
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 7 of 30 Page ID #:478



       with huge corporations that Fuentes would never associate with, like Disney, that
 1
 2     belie its pose of “edginess.”4

 3           8.     Counter-Defendants Lauren and Michael Moshi are the owners of

 4     Counter-Defendant Lauren Moshi, LLC (“Moshi Co.”) and exercise a high degree of
 5     control over both the executive level and day-to-day operations of Moshi Co.
 6
       Together, Lauren and Michael Moshi make all important decisions related to the
 7
       business, product design, and marketing of Moshi Co. Upon information and belief,
 8
       Counter-Defendants Lauren and Michael Moshi were personally and individually
 9

 10    aware of the existence of the LA Logo and Fuentes’ rights therein, as the LA Logo

 11    is famous in California, and thus known to Counter-Defendants, based upon

 12    pervasive and extensive use, marketing, and media coverage in the Los Angeles area
 13
       and the State of Californis, where Counter-Defendants are based. Moreover, Fuentes
 14
       trafficks in the same and/or similar channels of trade as Defendants. Notwithstanding
 15
       their personal knowledge of the LA Logo and Fuentes’ valid rights therein, Lauren
 16
       and Michael Moshi, believing Fuentes would not have the resources to protect his
 17
 18    mark from a larger company, personally selected the LA Logo for misappropriation

 19    to take advantage of and profit off of the LA Logo’s substantial cachet and goodwill.
 20    Lauren and Michael Moshi personally authorized, directed, ratified, participated in,
 21

 22
       4
        See “PRE-ORDER THE WICKED COOL DISNEY VILLAINS LAUREN MOSHI
 23    COLLECTION,” https://style.disney.com/fashion/2018/09/10/disney-villains-lauren-moshi-
       collection/.
 24                                                  7
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 8 of 30 Page ID #:479



       and were the moving force behind Counter-Defendant Moshi Co.’s infringing and
 1
 2     unfair use of the LA Logo.

 3     Lauren Moshi Rips off the LA Logo, Sullying Fuentes’ and Lethal Amounts’
       Impeccable Underground Reputation.
 4
                9.    In July 2018, Fuentes saw on social media that Moshi was selling
 5
       clothing that featured a mark that is a counterfeit of and confusingly similar to the
 6

 7     LA Logo (the “Infringing Items”). The following are examples of the Infringing

 8     Items:
 9

 10
 11
 12

 13
 14
 15

 16
 17
                10.   The design on the Infringing Items is clearly an almost identical
 18
 19    counterfeit and is confusingly similar to the distinctive LA Logo. This infringing

 20    mark is placed on the garments in the same scale as Lethal Amounts’ usage of the

 21    LA Logo on Lethal Amounts’ clothing items. The infringing items are aggressively
 22
       marketed online, in stores, on social media, to distributors, and no doubt have already
 23
       been distributed by Counter-Defendants across the country, if not the world.
 24                                               8
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 9 of 30 Page ID #:480



             11.    Counter-Defendants have used the LA Logo not only on goods, but also
 1
 2     on labels, signs, prints, packages and advertisements, willfully and with the intent to

 3     confuse consumers. There is no credible question that Counter-Defendants’ use of

 4     the LA Logo is likely to confuse members of the public, and indeed did confuse them,
 5     into mistakenly believing that Fuentes and Lethal Amounts did a collaboration with
 6
       Counter-Defendants, and/or are the source of, or have licensed, endorsed, or
 7
       approved, or are somehow otherwise associated with the Infringing Items.
 8
             12.    Counter-Defendants’ willful unauthorized use of the LA logo is
 9

 10    especially detrimental to Fuentes’ business and goodwill, given his and Lethal

 11    Amounts’ reputation for championing outsider and underprivileged communities,

 12    and defiance toward selling out to larger corporate interests. The LA Logo is
 13
       inherently distinctive, has acquired significant secondary meaning, and people
 14
       automatically and exclusively associate the LA Logo with Fuentes and Lethal
 15
       Amounts. By using a counterfeit of the LA Logo, Counter-Defendants seek to derive
 16
       a commercial benefit from the value and goodwill associated with the LA Logo.
 17
 18    Counter-Defendants’ infringing conduct confuses the public into thinking that

 19    Lauren Moshi and Fuentes are working together. For people to be confused into
 20    thinking that Fuentes is collaborating with a poseur pretender brand like Lauren
 21
       Moshi that dotes on starlets and does deals with Disney annihilates his credibility as
 22
 23
 24                                               9
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 10 of 30 Page ID #:481



        a countercultural and punk rock pioneer. It also dilutes the LA Logo’s distinctive
 1
 2      value by tarnishing the special reputation associated with the LA Logo.

 3            13.    Shocked at seeing his LA Logo being so blatantly ripped off, Fuentes

 4      shared the situation on his Instagram pages. On July 25, 2018, Counter-Defendants
 5      Michael Moshi and Lauren Moshi (the owners of Counter-Defendant Moshi Co.)
 6
        personally sent Fuentes a threatening and intimidating email accusing Fuentes of
 7
        defamation, and threatening to sue him if he did not remove his perfectly valid and
 8
        legal posting.
 9

 10           14.    Incredulous that a blatant infringer was threatening legal action against

 11     him, Fuentes, through counsel, sent Counter-Defendants a cease and desist letter on

 12     July 26, 2018 as a courtesy before filing suit to see if an amicable resolution was
 13
        possible without resorting to litigation.
 14
              15.    Instead of engaging in a good-faith dialogue to see if pre-litigation
 15
        settlement was a possibility, Counter-Defendants ignored Fuentes’ overtures and
 16
        instead “raced to the courthouse” to file a jumbled and perplexing declaratory action
 17
 18     seeking relief as to Counter-Defendant’s liability for copyright infringement (the

 19     “Dec Action”). (DE 1). Filed on August 6, 2018, the Dec Action was perplexing
 20     because Fuentes was not asserting a copyright infringement claim against Moshi. Yet
 21
        the overwhelming majority of the Dec Action was comprised of such allegations.
 22
 23
 24                                                 10
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 11 of 30 Page ID #:482



               16.    Moshi’s only purpose in filing the Dec Action was to improperly dilate
 1
 2      and multiply this litigation. By intentionally forcing Fuentes to incur the considerable

 3      expense of extensive motion practice for no reason, Counter-Defendants hoped they

 4      could stymy Fuentes’ ability to pay the legal fees necessary to bring his valid
 5      infringement and unfair competition claims.
 6
               17.    Counter-Defendants did not succeed in their attempt to bring Fuentes to
 7
        his knees. True, Fuentes was forced to abandon his plan to file for emergency
 8
        preliminary injunctive relief (even though his irreparable damages were and have
 9

 10     been mounting every day), given that he had to reallocate his resources toward

 11     responding to the artificial and unnecessary legal morass created by the Dec Action.

 12     But Fuentes also demonstrated backbone and resourcefulness by aggressively
 13
        fighting back against the Counter-Defendants’ irrelevant allegations and frivolous
 14
        claims. On June 25, 2019, this Court dismissed the Dec Action with prejudice. (DE
 15
        35).
 16
               18.    Having survived Counter-Defendants’ intentional ploy to ambush him
 17
 18     with a crush of dilatory litigation, and having exposed the Dec Action for the baseless

 19     intimidation tactic and distraction that it was, Fuentes is now finally free to pursue
 20     his meritorious trademark infringement and unfair competition lawsuit against
 21
        Counter-Defendants.5
 22
 23     5
         Under the Federal Rules of Civil Procedure, Fuentes could not file his Counterclaim Complaint
        until the Court ruled on the Motion to Dismiss the Dec Action.
 24                                                    11
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 12 of 30 Page ID #:483



              19.    To this day, Co-Defendants continue to flagrantly use in commerce,
 1
 2      without Fuentes’ permission or authorization, a counterfeit LA Logo mark or marks

 3      confusingly similar thereto in a manner that is likely to cause and has caused

 4      confusion, damages, and irreparable harm to Fuentes.
 5            20.    Moreover, upon information and belief, Counter-Defendants, and in
 6
        particular Mr. and Ms. Moshi personally, were aware of the existence of the LA Logo
 7
        and Fuentes’ exclusive right to use the LA Logo prior to receiving Fuentes’ cease
 8
        and desist letter. However, given Fuentes’ small operation and apparent lack of
 9

 10     resources to pursue legal action, Counter-Defendants willfully and intentionally

 11     made a calculated decision to ignore and infringe on his rights.

 12                                       THE PARTIES
 13
              21.    Plaintiff Daniel Fuentes does business as Lethal Amounts and at all
 14
        times material hereto is and has been a resident of Los Angeles, California.
 15
              22.    Counter-Defendant Lauren Moshi, LLC (“Moshi Co.”) is a limited
 16
        liability company organized under the laws of the State of California, with a principal
 17
 18     place of business in Los Angeles, California.

 19           23.    Counter-Defendant Lauren Moshi is an individual who, upon
 20     information and belief, is a resident of Los Angeles, California and one of the owners
 21
        of Moshi Co.
 22
 23
 24                                                12
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 13 of 30 Page ID #:484



              24.    Counter-Defendant Michael Moshi is an individual who, upon
 1
 2      information and belief, is a resident of Los Angeles, California and one of the owners

 3      of Moshi Co.

 4            25.    Counter-Defendants Does 1-10, inclusive, are sued herein under
 5      fictitious names. Their true names and capacities are unknown to Fuentes. When their
 6
        true names and capacities are ascertained, Fuentes will amend this complaint by
 7
        inserting their true names and capacities herein as a Doe acted with the other Counter-
 8
        Defendants and is responsible for the damages Fuentes alleged herein. Each reference
 9

 10     in this complaint to any defendant also refers to all defendants sued under fictitious

 11     names.

 12           26.    Each of the Counter-Defendants acted as an agent for each of the other
 13
        Counter-Defendants in doing the acts or omissions alleged in this Counterclaim, and
 14
        each Counter-Defendant ratified and otherwise adopted the acts and statements of the
 15
        other Counter-Defendants and was at all times acting within the course and scope of
 16
        such agency with the knowledge and approval of each of the other Counter-
 17
 18     Defendants so as to make them directly and vicariously liable to Fuentes for the

 19     conduct complained of herein, to the extent relevant.
 20                               JURISDICTION AND VENUE
 21
              27.    This action arises under the trademark laws of the United States, 15
 22
        U.S.C. § 1051, et seq., and under the statutory and common law of unfair
 23
 24                                                13
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 14 of 30 Page ID #:485



        competition, trademark infringement, trademark dilution, and unfair and deceptive
 1
 2      trade practices. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1338(a) and

 3      (b), and § 1367, and 15 U.S.C. § 1121.

 4            28.    Venue is proper under 28 U.S.C. §§ 1391(b) and (c) in this case because
 5      Fuentes resides in this District, and, on information and belief, Counter-Defendants
 6
        are subject to personal jurisdiction in this District and/or a substantial part of the
 7
        events or omissions giving rise to the instant claims occurred in this District.
 8
              29.    This Court has supplemental jurisdiction over the related common law
 9

 10     and state claims in this action pursuant to 28 U.S.C. § 1338 and 1367(a).

 11                               LEGAL CAUSES OF ACTION

 12       COUNT I – TRADEMARK INFRINGEMENT UNDER 15 USC 1114 AND
                              COMMON LAW
 13
 14           30.    Fuentes repeats and realleges each and every allegation of paragraphs 1

 15     through 29, above, as though fully set forth herein.

 16           31.    Fuentes is the owner of federally-registered, statutory, and common law
 17
        rights in the LA Logo. The LA Logo identifies Fuentes and his brand, Lethal
 18
        Amounts, as the exclusive source of goods and services bearing such logo.
 19
              32.    Fuentes owns U.S. Trademark Registration Number 4263931 for the LA
 20
        Logo since 2012. The LA Logo registration is valid and protectable.
 21

 22           33.    Since 2010, Fuentes has meticulously curated his business endeavors in

 23     interstate commerce continuously and exclusively under the LA Logo. Fuentes has
 24                                                14
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 15 of 30 Page ID #:486



        established substantial commercial reputation and goodwill in the LA Logo through
 1
 2      his substantial, continuous, exclusive use of the LA Logo and almost a decade of

 3      tireless work, promotion, marketing, and investment.

 4            34.   As described above, Counter-Defendants, without the consent or
 5      authorization of Fuentes and in violation of 15 U.S.C. §§ 1114(1)(a) and (b),
 6
        intentionally and willfully have made use in commerce of a counterfeit of the LA
 7
        Logo and/or other words, terms, names, symbols, or devices, or any combination
 8
        thereof in such a way that it causes consumer confusion and mistake that Counter-
 9

 10     Defendants and their products are associated with, endorsed by, affiliated with,

 11     sponsored by, otherwise connected with Fuentes.

 12           35.   As a direct and proximate result of Counter-Defendants’ wrongful acts,
 13
        Fuentes has suffered and will continue to suffer financial damages and irreparable
 14
        harm to his registered trademark, business reputation, and good will. Unless
 15
        restrained, Counter-Defendants will continue to misuse the LA Logo or marks
 16
        confusingly similar thereto. Fuentes has no adequate remedy at law and is entitled to
 17
 18     an injunction restraining Counter-Defendants and, as applicable, their officers,

 19     members, agents, servants, and employees and all persons acting in concert with
 20     them, from engaging in further acts of infringement. Fuentes is also entitled to an
 21
        injunction ordering the destruction of any goods, labels, packaging or any
 22
        components bearing the counterfeit LA Logo.
 23
 24                                               15
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 16 of 30 Page ID #:487



              36.    Fuentes is entitled to recover from Counter-Defendants the actual
 1
 2      damages that Fuentes has sustained, is sustaining, and/or is likely to sustain as a result

 3      of Counter-Defendants’ wrongful acts.

 4            37.    Fuentes is further entitled to recover from Counter-Defendants the
 5      gains, profits, and advantages that Counter-Defendants have obtained as a result of
 6
        their wrongful acts.
 7
              38.    Because of the willful nature of Counter-Defendants’ wrongful acts,
 8
        Fuentes is entitled to an award of punitive damages under the common law, and treble
 9

 10     damages and increased profits under 15 U.S.C. § 1117.

 11           39.    Fuentes is entitled to recover his costs of suit, attorney’s fees, and

 12     prejudgment interest because Counter-Defendants’ conduct was willful and this is an
 13
        exceptional case.
 14
              40.    Fuentes is further entitled to seek statutory damages for willful
 15
        infringement of up to $2,000,000, for use of a counterfeit mark.
 16
         COUNT II – TRADEMARK INFRINGEMENT & FALSE DESIGNATION
 17
             OF ORIGIN UNDER 15 USC 1125(a) AND COMMON LAW
 18
              41.    Fuentes repeats and realleges each and every allegation of paragraphs 1
 19
        through 40, above, as though fully set forth herein.
 20
              42.    Fuentes is the owner of federally-registered, statutory, and common law
 21

 22     rights in the LA Logo. The LA Logo identifies Fuentes as the exclusive source of

 23     goods and services bearing such logo.
 24                                                 16
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 17 of 30 Page ID #:488



              43.    Since 2010, Fuentes has meticulously curated his business endeavors in
 1
 2      interstate commerce continuously and exclusively under the LA Logo. Fuentes has

 3      established substantial commercial reputation and goodwill in the LA Logo through

 4      his substantial, continuous, exclusive use of the LA Logo and almost a decade of
 5      tireless work, promotion, and investment.
 6
              44.    As described above, Counter-Defendants, intentionally and willfully are
 7
        using in commerce, without the consent or authorization of Fuentes and in violation
 8
        of 15 U.S.C. §§ 1125(a) and (b), the LA Logo or marks confusingly similar thereto
 9

 10     in a manner that is likely and does cause confusion with respect to the source and

 11     origin of Counter-Defendants’ goods and services and is likely to deceive consumers

 12     as to Fuentes’ affiliation, connection, or association with, or approval or endorsement
 13
        of, Counter-Defendants, their businesses, and/ products or services.
 14
              45.    As a direct and proximate result of Counter-Defendants’ wrongful acts,
 15
        Fuentes has suffered and will continue to suffer financial damages and irreparable
 16
        harm to his trademark, business, and reputation and/or goodwill. Unless restrained,
 17
 18     Counter-Defendants will continue to conduct its business and offer goods and

 19     services using the LA Logo or other marks confusingly similar thereto. Plaintiff has
 20     no adequate remedy at law and is entitled to an injunction restraining Counter-
 21
        Defendants and, as applicable, their officers, members, agents, servants, and
 22
        employees and all persons acting in concert with them, from engaging in further acts
 23
 24                                                 17
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 18 of 30 Page ID #:489



        of false designation of origin, affiliation, or endorsement. Fuentes is also entitled to
 1
 2      an injunction ordering the destruction of any goods, labels, packaging or any

 3      components bearing the counterfeit LA Logo

 4            46.    Fuentes is entitled to recover from Counter-Defendants the actual
 5      damages that Fuentes has sustained, is sustaining, and/or is likely to sustain as a result
 6
        of Counter-Defendants’ wrongful acts. Fuentes is presently unable to ascertain the
 7
        full extent of the monetary damages that he has suffered and/or is likely to sustain by
 8
        reason of Counter-Defendants’ acts of false designation of origin, affiliation, or
 9

 10     endorsement.

 11           47.    Fuentes is further entitled to recover from Counter-Defendants the

 12     gains, profits, and advantages that Counter-Defendants have obtained as a result of
 13
        their wrongful acts of false designation of origin, affiliation, or endorsement.
 14
              48.    Because of the willful nature of Counter-Defendants’ wrongful acts,
 15
        Fuentes is entitled to an award of punitive damages under the common law, and treble
 16
        damages and increased profits under 15 U.S.C. § 1117.
 17
 18           49.    Fuentes is entitled to recover his costs of suit, attorney’s fees, and

 19     prejudgment interest because Counter-Defendants’ conduct was willful and this is an
 20     exceptional case.
 21
        COUNT III – UNFAIR COMPETITION – Cal. Bus. & Prof. Code § 17200 and
 22                             Common Law

 23
 24                                                 18
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 19 of 30 Page ID #:490



              50.    Fuentes repeats and realleges each and every allegation of paragraphs 1
 1
 2      through 49, above, as though fully set forth herein.

 3            51.    By reason of the foregoing, Counter-Defendants have been, and are,

 4      engaged in unlawful, unfair or fraudulent business practices in violation of §§ 17200
 5      et seq. of the California Bus. & Prof. Code and acts of unfair competition in violation
 6
        of the common law.
 7
              52.    Counter-Defendants’ acts complained of herein (which include, but are
 8
        not limited to, unlawful use of threats and intimidation in violation of Cal. Bus. &
 9

 10     Prof. Code § 17046) have injured and will continue to injure Fuentes financially and

 11     irreparably, for which no remedy at law exists. The injury to Fuentes includes harm

 12     to the LA Logo, goodwill, and reputation in the marketplace that money cannot
 13
        compensate. Fuentes is therefore entitled to: (a) injunctive relief restraining and
 14
        enjoining Counter-Defendant and, as applicable, its officers, members, agents,
 15
        servants, and employees, and all persons acting thereunder, in concert with, or on
 16
        their behalf, from using the LA Logo or any mark, name, symbol, or logo which is
 17
 18     confusingly similar thereto, in connection with the marketing or sale of any goods or

 19     services by Counter-Defendant; (b) an injunction ordering the destruction of any
 20     goods, labels, packaging or any components bearing the counterfeit LA Logo; (c)
 21
        restitution of Counter-Defendants’ profits earned from its unauthorized use of the LA
 22
        Logo or any mark, name, symbol, or logo confusingly similar thereto, in which
 23
 24                                                19
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 20 of 30 Page ID #:491



        profits Fuentes has a vested interest; (d) the award of Counter-Defendants’ unjust
 1
 2      profits, as well as sums sufficient to compensate Fuentes for all harm suffered as a

 3      result of Counter-Defendant’s conduct; and (e) punitive damages.

 4          COUNT IV – TRADEMARK DILUTION & INJURY TO BUSINESS
            REPUTATION – Cal. Bus. & Prof. Code § 14247 and Common Law
 5
 6            53.    Fuentes repeats and realleges each and every allegation of paragraphs 1

 7      through 52, above, as though fully set forth herein.

 8            54.    The LA Logo is highly inherently distinctive, as well as enjoying great
 9      acquired distinctiveness through secondary meaning. Fuentes has been using the LA
 10
        Logo exclusively since at least as early as 2010, and has owned a valid trademark
 11
        registration for the LA Logo since 2012.
 12
              55.    Fuentes is the senior user of the LA Logo. As described herein, the
 13
 14     distinctive LA Logo is famous throughout Los Angeles, in that it is widely recognized

 15     by the general consuming public in Los Angeles and well into other parts of

 16     California as a source identifier for goods and services associated with Fuentes and
 17
        Lethal Amounts.
 18
              56.    The LA Logo became famous throughout the State of California prior
 19
        to the commencement of Counter-Defendants’ misappropriation of the mark.
 20
              57.    Counter-Defendants are illegally making commercial use of the LA
 21

 22     Logo, and only started doing so after the LA Logo became famous. Counter-

 23
 24                                                20
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 21 of 30 Page ID #:492



        Defendants seek to derive credibility and a commercial benefit from the value and
 1
 2      goodwill associated with the LA Logo.

 3            58.    As set forth in greater detail herein, Counter-Defendants’ illegal use of

 4      the LA Logo creates a likelihood of the dilution of, and actually dilutes, the LA
 5      Logo’s distinctive value by tarnishing the special reputation associated with the LA
 6
        Logo. It also injures Fuentes’ business reputation. This dilution and injury are illegal
 7
        pursuant to Cal. Bus. & Prof. Code § 14247.
 8
              59.    This dilution causes and has caused Fuentes damages and irreparable
 9

 10     harm and Fuentes is entitled to the relief set forth in Cal. Bus. & Prof. Code § 14250.

 11
                                      PRAYER FOR RELIEF
 12
              WHEREFORE, Fuentes respectfully requests that this Court enter judgment
 13
 14     against Counter-Defendants on Fuentes’ Counterclaims, and respectfully requests

 15     that this Court award Fuentes the following relief:

 16           I.     Injunctive relief restraining and enjoining Counter-Defendants and, as
 17
        applicable, its officers, members, agents, servants, and employees, and all persons
 18
        acting thereunder, in concert with, or on their behalf, from:
 19
                     a. Using the LA Logo or any mark, name, symbol, or logo which is
 20
                        confusingly similar thereto, in connection with the marketing or sale
 21

 22                     of any goods or services by Counter-Defendant;

 23
 24                                                21
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 22 of 30 Page ID #:493



                   b. Manufacturing, transporting, promoting, importing, advertising,
 1
 2                    publicizing, distributing, offering for sale, or selling any goods or

 3                    services offered under the LA Logo or any other mark, name,

 4                    symbol, or logo, which is likely to cause confusion or to cause
 5                    mistake or to deceive persons into the erroneous belief that any goods
 6
                      or services that Counter-Defendant caused to enter the stream of
 7
                      commerce or any of Counter-Defendant’s commercial activities are
 8
                      sponsored or licensed by Fuentes, are authorized by Fuentes, or are
 9

 10                   connected or affiliated in some way with Fuentes or his LA Logo;

 11                c. Manufacturing, transporting, promoting, importing, advertising,

 12                   publicizing, distributing, offering for sale, or selling any goods or
 13
                      services offered under the LA Logo or any other mark, name,
 14
                      symbol, or logo that is a copy or colorable imitation of, incorporates,
 15
                      or is confusingly similar to the LA Logo;
 16
                   d. Implying Fuentes’s approval, endorsement, or sponsorship of, or
 17
 18                   affiliation or connection with, Counter-Defendant’s goods, services,

 19                   or commercial activities or engaging in any act or series of acts
 20                   which, either alone or in combination, constitutes unfair methods of
 21
                      competition with Fuentes and from otherwise interfering with or
 22
                      injuring the LA Logo or the goodwill associated therewith;
 23
 24                                             22
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 23 of 30 Page ID #:494



                     e. Engaging an acts that represent or imply that Counter-Defendant is
 1
 2                      in any way endorsed by, affiliated with, or licensed by Fuentes;

 3                   f. Knowingly assisting, inducing, aiding, or abetting any other person

 4                      or business entity in engaging in or performing any of the activities
 5                      referred to in paragraphs I(a) to (e) above.
 6
              II.    Ordering that Fuentes is the exclusive owner of the LA Logo, and that
 7
        such mark is valid and protectable;
 8
              III.    Ordering that Counter-Defendant be required to deliver to Fuentes for
 9

 10     destruction any and all goods, packaging, printed graphics, promotional materials,

 11     business cards, signs, labels, advertisements, flyers, circulars, and any other items in

 12     any of its possession, custody, or control bearing the LA Logo or any other mark,
 13
        name, symbol, or logo that is a copy or colorable imitation of incorporates, or is
 14
        confusingly similar to the LA Logo;
 15
              IV.     Granting an award of damages suffered by Fuentes according to proof;
 16
              V.      Ordering that Counter-Defendant account to Fuentes for any and all
 17
 18     profits earned as a result of Counter-Defendant’s acts of infringement in violation of

 19     Fuentes’s rights under the Lanham Act, Cal. Bus. & Prof. Code §§ 14247, 17200, et
 20     seq., and the common law;
 21
              VI.    Granting an award of three times the amount of compensatory damages
 22
        and increased profits pursuant to 15 U.S.C. § 1117
 23
 24                                                23
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 24 of 30 Page ID #:495



              VII. Ordering restitution of Counter-Defendant’s profits earned from its
 1
 2      unauthorized use of the LA Logo or any mark, name, symbol, or logo confusingly

 3      similar thereto, in which profits Fuentes has a vested interest, pursuant to Cal. Bus.

 4      & Prof. Code § 17200, et seq.;
 5            VIII. Ordering the relief set forth in the relief set forth in Cal. Bus. & Prof.
 6
        Code § 14250;
 7
              IX.    Granting an award of punitive damages for the willful and wanton
 8
        nature of Counter-Defendant’s aforesaid acts;
 9

 10           X.     Granting an award of statutory damages under 15 U.S.C. 1117(c);

 11           XI.    For pre-judgment interest on any recovery by Fuentes;

 12           XII. Granting an award of Fuentes’s costs, expenses, and reasonable
 13
        attorneys’ fees; and
 14
              XIII. Granting such other and further relief as is just and proper.
 15
                                           JURY DEMAND
 16
              Counter-Plaintiff Fuentes hereby demands trial by jury for all issues in this
 17
 18     action triable of right by jury.

 19
 20     Dated: August 23, 2019                 BORTZ LAW FIRM, P.A.
                                               By: /s/ Mikhael Bortz
 21
                                                      MIKHAEL BORTZ
 22                                            and
                                                      RYAN W. POWERS
 23                                            Attorneys for Defendant FUENTES
 24                                               24
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 25 of 30 Page ID #:496



                   AMENDED ANSWER AND AFFIRMATIVE DEFENSES
 1
 2            Defendant Daniel Fuentes (“Fuentes”), by and through undersigned counsel,

 3      respectfully submits the following Amended Answer and Affirmative Defenses to

 4      Plaintiff’s Complaint:
 5                                      GENERAL DENIAL
 6
              Except as otherwise expressly admitted herein, Fuentes denies each and every
 7
        allegation contained in the Complaint, including, without limitation, any allegations
 8
        contained in the preamble, headings, subheadings or footnotes of the Complaint, and
 9

 10     specifically denies any liability to Plaintiff. Pursuant to Rule 8(b) of the Federal Rules

 11     of Civil Procedure, moreover, allegations in the Complaint to which no responsive

 12     pleading is required shall be considered denied. Fuentes expressly reserves the right
 13
        to seek to amend and/or supplement this First Amended Answer as may be necessary.
 14
        Capitalized terms below refer the designation in the Counterclaim above.
 15
              1.     Admitted that Fuentes operates an art gallery in Los Angeles, sells
 16
        apparel, and is the owner of the LA Logo. Remainder denied.
 17
 18           2.     Admitted that Fuentes is the owner of the LA Logo. Remainder denied.

 19     JURISDICTION AND VENUE
 20           3.     Denied.
 21
              4.     Unknown, therefore denied, and strict proof thereof demanded.
 22
              5.     Denied.
 23
 24                                                 25
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 26 of 30 Page ID #:497



             6.    Unknown, therefore denied, and strict proof thereof demanded.
 1
 2           7.    Unknown, therefore denied, and strict proof thereof demanded.

 3           8.    Denied.

 4           9.    Admitted that Fuentes is the owner of the LA Logo. Remainder denied.
 5           10.   Admitted.
 6
             11.   Admitted that the registration contains a disclaimer. Remainder denied.
 7
             12.   Unknown, therefore denied, and strict proof thereof demanded.
 8
             13.   Unknown, therefore denied, and strict proof thereof demanded.
 9

 10          14.   Denied.

 11          15.   Unknown, therefore denied, and strict proof thereof demanded.

 12          16.   Admitted that Paragraph 16 includes an Estevan Oriol photograph.
 13
        Remainder denied.
 14
             17.   Denied.
 15
             18.   Denied.
 16
             19.   Unknown, therefore denied, and strict proof thereof demanded.
 17
 18          20.   Admitted that Paragraph 20 shows photos of items with safety pins in/on

 19     them. Remainder denied.
 20          21.   Admitted that Paragraph 21 shows photos of items with safety pins in/on
 21
        them. Remainder denied.
 22
 23
 24                                            26
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 27 of 30 Page ID #:498



              22.    Admitted that Paragraph 22 shows photos of items with safety pins in/on
 1
 2      them. Remainder denied.

 3      THE DISPUTED ARTWORK

 4            23.    Denied.
 5            24.    Admitted that Paragraph 24 shows a close up of a counterfeit or
 6
        confusingly similar mark to the LA Logo. Remainder denied.
 7
              25.    Unknown, therefore denied, and strict proof thereof demanded.
 8
              26.    Denied.
 9

 10           27.    Admitted that Paragraph 27 shows a photo of an item sold by Fuentes

 11     where the LA Logo is used as a source designator. Remainder denied.

 12           28.    Unknown, therefore denied, and strict proof thereof demanded.
 13
        Admitted that Fuentes’ counsel sent the cease and desist on July 26, 2018.
 14
              29.    The cease and desist letter speaks for itself and Fuentes refers this Court
 15
        to the document itself for its meaning, content and interpretation. Remainder denied.
 16
        FIRST CLAIM FOR RELIEF – DECLARATORY RELIEF
 17
 18           30.    Fuentes incorporates his above responses to Paragraphs 1-29 of the

 19     Complaint as if fully set forth herein.
 20           31.    Admitted that Fuentes has sought to enjoin Plaintiff from infringing the
 21
        LA Logo. Remainder denied.
 22
              32.    Denied.
 23
 24                                                27
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 28 of 30 Page ID #:499



              33.    Denied.
 1
 2            34.    Denied.

 3            35.    Denied.

 4            36.    Denied in its entirety as moot pursuant to this Court’s June 25, 2019
 5      Order dismissing with prejudice Plaintiff’s request for a declaration on copyright
 6
        liability. [DE 35].
 7
              37.    Admitted with respect to trademark issues. Remainder denied as moot
 8
        pursuant to this Court’s June 25, 2019 Order dismissing with prejudice Plaintiff’s
 9

 10     request for a declaration on copyright liability. [DE 35].

 11           38.    Denied.

 12           39.    Denied.
 13
        SECOND CLAIM FOR RELIEF – Cancellation of Registration 4263931
 14
              40.    Fuentes incorporates his above responses to Paragraphs 1-39 of the
 15
        Complaint as if fully set forth herein
 16
              41.    Admitted.
 17
 18           42.    Denied.

 19           43.    Denied.
 20           44.    Denied.
 21

 22
 23
 24                                                28
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 29 of 30 Page ID #:500



              45.    Denied in its entirety as moot pursuant to this Court’s June 25, 2019
 1
 2      Order noting that Plaintiff has waived any claim for trademark cancellation based on

 3      genericness. [DE 35].

 4            46.    Admitted that Paragraph 46 shows a photo of an item sold by Fuentes
 5      where the LA Logo, made with bats, is used as a source designator. Remainder
 6
        denied.
 7
              47.    Unknown, therefore denied, and strict proof thereof demanded.
 8
              48.    Denied.
 9

 10     PRAYER FOR RELIEF

 11           Fuentes denies that Plaintiff is entitled to any of the relief requested and prays

 12     that Plaintiff’s prayer for relief be denied in its entirety. Fuentes further prays that
 13
        judgment be entered for him and against Plaintiff and that the Court grant Fuentes
 14
        such other and further relief as it deems just and appropriate.
 15
                                   AFFIRMATIVE DEFENSES
 16
                                FIRST AFFIRMATIVE DEFENSE
 17
 18           Plaintiff’s cancellation claim is barred because the LA Logo is an inherently

 19     distinctive, valid, protectable mark, is not descriptive, and has acquired secondary
 20     meaning.
 21
                               SECOND AFFIRMATIVE DEFENSE
 22
 23
 24                                                29
 25
Case 2:18-cv-06725-DMG-JPR Document 47 Filed 08/23/19 Page 30 of 30 Page ID #:501



              Plaintiff’s cancellation claim is barred because the LA Logo has been in
 1
 2      exclusive and continuous use for over five (5) years and is therefore incontestable.

 3                             THIRD AFFIRMATIVE DEFENSE

 4            Plaintiff’s cancellation claim is barred by the equitable defenses of unclean
 5      hands and trademark misuse.
 6

 7                           FOURTH AFFIRMATIVE DEFENSE

 8            Plaintiff’s cancellation claim is barred because the conduct undertaken by
 9      and statements made by Fuentes in the LA Logo trademark application was not
 10
        wrongful, improper, false or fraudulent.
 11
                                     PRAYER FOR RELIEF
 12
              WHEREFORE, Fuentes respectfully requests that the claims made against
 13
 14     him be dismissed, with prejudice.

 15                                      JURY DEMAND

 16           Fuentes hereby demands trial by jury for all issues in the Complaint triable of
 17
        right by jury.
 18
        Dated: August 23, 2019                 BORTZ LAW FIRM, P.A.
 19                                            By: /s/ Mikhael Bortz
                                                      MIKHAEL BORTZ
 20                                            and
                                                      RYAN W. POWERS
 21
                                               Attorneys for Defendant FUENTES
 22
 23
 24                                                30
 25
